DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 06/30/2021.
Claims 1-16 have been canceled. Claims 17-25 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OLESEN (US 2020/0036470).
Regarding Claim 17, OLESEN discloses a user equipment (UE) ( FIG. 1B) comprising:
a receiver that receives a downlink control information (DCI) (FIG. 1B, [0121], “a WTRU may determine a waveform for a data transmission (e.g., PUSCH) based on at least one of channel condition, scheduling parameters, and/or power headroom”; [0108], “a common control channel and/or control information symbols may be used to convey to a receiver an indication of a waveform used for transmission”);
a processor that determines, based on information contained in the DCI, transmission power of a Demodulation Reference Signal (DM-RS) for Physical Uplink Shared Channel (PUSCH) using a Discrete Fourier Transform-spread-Orthogonal Frequency-Division Multiplexing (DFT-s-OFDM) or a Cyclic Prefix (CP)-OFDM ( [0121]-[0122], wherein a WTRU may determine a waveform for a data transmission (e.g., PUSCH) based on at least one of channel condition, scheduling parameters, and/or power headroom … a first waveform (e.g., CP-OFDM) may be used when a WTRU has enough power for a PUSCH transmission and a second waveform (e.g., DFT-s-OFDM) may be used when a WTRU reached maximum transmission power. The waveform determined for a PUSCH transmission may be indicated with RSs, wherein the RSs may be an associated demodulation RS ( DM-RS) for the PUSCH transmission. For example, a sequence and/or locations of the RSs may indicate the determined waveform for the uplink transmission”); and 
a transmitter that transmits the DM-RS using the determined transmission power (see [0121], “One or more waveforms may be used for a data transmission”; FIGs. 15-16, UL data in a TTI using DFT-s-OFDM, see also FIG. 25 and [0125]), wherein the processor controls the determination of the transmission power so that the transmission power differs between a case of using the DFT-s-OFDM and a case of using the CP-OFDM (see [0121], “a first waveform (e.g., CP-OFDM) may be used when a WTRU has enough power for a PUSCH transmission and a second waveform (e.g., DFT-s-OFDM) may be used when a WTRU reached maximum transmission power”; see FIGs. 25-26).

Regarding Claim 18, LOESEN discloses the UE according to claim 17, wherein the processor determines, based on information notified by higher layer signaling (see [0078]-[0085], and [0121]), weather a configuration type of the DM-RS is configuration type 1 or configuration type 2 (see FIG. 25, [0125], wherein two reference signals (i.e., DM-RS) are different, RS OCC [1-1] and RS OCC [1 1, ]one may be called a type 1 or type 2).

Regarding Claim 21, the claim is a method claim reciting the same claim limitations as in Claim 17, thus the claim is rejected based on the same rationales set forth for rejection of Claim 17 based on OLESEN.
 
Regarding Claim 22, the claim is an apparatus claim reciting the same/similar claim limitations as in Claim 17 form a base station perspective, thus the claim is rejected based on the same rationales set forth for rejection of Claim 17 based on OLESEN (see also FIGS. 1C and 1D).

Regarding Claim 23, OLESEN discloses a system comprising a base station and a user equipment (UE) (see FIGS. 1C and 1D), wherein: the base station comprises:
a base station transmitter that transmits a Downlink Control Information (DCI) to a user equipment (see [0078]-[0085], and [0121], “a WTRU may determine a waveform for a data transmission (e.g., PUSCH) based on at least one of channel condition, scheduling parameters, and/or power headroom”); and
a base station receiver that receives a Demodulation Reference Signal (DM-RS) of Physical Uplink Shared Channel (PUSCH) (see [0121], “The waveform determined for a PUSCH transmission may be indicated with RSs, wherein the RSs may be an associated demodulation RS ( DM-RS) for the PUSCH transmission”), and the UE comprises:
a UE receiver that receives the DCI (FIG. 1B, [0121], “a WTRU may determine a waveform for a data transmission (e.g., PUSCH) based on at least one of channel condition, scheduling parameters, and/or power headroom”),
a UE processor that determines, based on information contained in the DCI, transmission power of the DM-RS using a Discrete Fourier Transform-spread-Orthogonal Frequency-Division Multiplexing (DFI-s-OFDM) or a Cyclic Prefix (CP)-OFDM ([0121]-[0122], wherein a WTRU may determine a waveform for a data transmission (e.g., PUSCH) based on at least one of channel condition, scheduling parameters, and/or power headroom … a first waveform (e.g., CP-OFDM) may be used when a WTRU has enough power for a PUSCH transmission and a second waveform (e.g., DFT-s-OFDM) may be used when a WTRU reached maximum transmission power. The waveform determined for a PUSCH transmission may be indicated with RSs, wherein the RSs may be an associated demodulation RS ( DM-RS) for the PUSCH transmission. For example, a sequence and/or locations of the RSs may indicate the determined waveform for the uplink transmission”); and
a UE transmitter that transmits the DM-RS using the determined transmission power (see [0121], “One or more waveforms may be used for a data transmission”; FIGs. 15-16, UL data in a TTI using DFT-s-OFDM); see also FIG. 25 and [0125], wherein the UE processor controls the determination of the transmission power so that the transmission power differs between a case of using the DFT-s-OFDM and a case of using the CP-OFDM (see [0121], “a first waveform (e.g., CP-OFDM) may be used when a WTRU has enough power for a PUSCH transmission and a second waveform (e.g., DFT-s-OFDM) may be used when a WTRU reached maximum transmission power”; see FIGs. 25-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over OLESEN.
Regarding Claim 19, OLESEN discloses the UE according to claim 18, wherein the processor controls the transmission power when the configuration type of the DM-RS is configuration type 1 and the DFT-s-OFDM is used (see FIG. 25, and all related paragraphs).
OLESEN does not expressly disclose: the transmission power is two times than a transmit power of the DM-RS using the CP-OFDM. However, it would have been obvious to try for a skilled in the art before the effective filing date of the claimed invention to chose power transmission for wave CP-OFDM to be half of that for wave DFT-S-OFDM, e.g., a WTRU reached maximum power transmission, as indicated by OLESEN, and the power setting may be required in OLESEN, for example, in order to increase the coverage of the UL control channel (see OLESEN: [0160]).   

Claim 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over OLESEN in view of PARK (US 2020/0267718).
Regarding Claims 20 and 24-25, OLESEN discloses the UE according to claims 17-18. 
OLESEN does not expressly disclose: wherein the DCI contains information related to frequency multiplexing.
However, PAEK teaches: 
wherein the DCI contains information related to frequency multiplexing (see [0293], “The eNB may configure one or more options among the options for the basic transmission unit (or localized mapping) of the FDM-PUCCH for the UE and indicate one option to be actually used among the one or more configured options through the DCI”, see also [0336]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PARK to the method of OLESEN, in order to support transmit diversity scheme using a PUCCH structure to support multiplexing between a plurality of PUCCHs transmitted through a plurality of antenna ports as suggested by PARK (see [0006]-[0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Examiner
Art Unit 2416



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416